           Case 1:20-cv-00228-DAD-GSA Document 14 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   MARK RAYMOND FRISBY,                        1:20-cv-00228 DAD-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE BE
13         vs.                                   DISMISSED, WITH PREJUDICE, FOR
                                                 FAILURE TO STATE A CLAIM, FAILURE
14   STATE OF CALIFORNIA, et al.,                TO OBEY A COURT ORDER, AND
                                                 FAILURE TO PROSECUTE
15               Defendants.                     (Docs. Nos 1, 11.)
16                                               OBJECTIONS, IF ANY, DUE IN
                                                 FOURTEEN (14) DAYS
17

18

19

20

21          Plaintiff, Mark Raymond Frisby, is a state prisoner proceeding pro se and in forma
22   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On February 10, 2020,
23   plaintiff filed the complaint commencing this action. (Doc. No. 1.) On March 4, 2020, the court
24   screened the complaint and issued an order dismissing the complaint for failure to state a claim,
25   with leave to file an amended complaint within thirty days. (Doc. No. 11.) The thirty-day
26   deadline has now expired and plaintiff has not filed an amended complaint or otherwise
27   responded to the court’s order. As a result, there is no pleading on file which sets forth any
28   claims upon which relief may be granted.

                                                    1
           Case 1:20-cv-00228-DAD-GSA Document 14 Filed 04/17/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 3                  on plaintiff’s failure to obey a court order, failure to prosecute, and failure to state
 4                  a claim upon which relief may be granted under § 1983; and
 5          2.      The clerk be directed to close this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 9   written objections with the court.      Such a document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     April 17, 2020                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
